Order entered December 31, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00565-CR
                              No. 05-21-00566-CR

                       HENRY LEE CAREY, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 1
                           Dallas County, Texas
             Trial Court Cause No. F19-55133-H & F19-10416-H

                                     ORDER

      Before the Court is appellant’s December 30, 2021 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due by January 31, 2022.



                                             /s/   LANA MYERS
                                                   JUSTICE